                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

CRYSTAL BARTZ,

               Plaintiffs,
                                                         Case No.
v.

ASSET RECOVERY SOLUTIONS, LLC and
BUREAUS INVESTMENT GROUP
PORTFOLIO NO. 15, LLC,

               Defendants.


     DEFENDANT ASSET RECOVERY SOLUTIONS, LLC’S NOTICE OF REMOVAL

       Defendant Asset Recovery Solutions, LLC (“Defendant”), pursuant to 28 U.S.C. §1331,

28 U.S.C. §1441, 28 U.S.C. §1367, and 28 U.S.C. §1446, respectfully removes the action

Plaintiff Crystal Bartz (“Plaintiff”) commenced in the Circuit Court of Milwaukee County,

Wisconsin to this District.

                              I.   STATEMENT OF THE CASE

       1.      On October 8, 2020, Plaintiff commenced a civil action in the Circuit Court of

Milwaukee County, Wisconsin entitled Crystal Bartz v. Asset Recovery Solutions, LLC, et al.,

case number 2020-cv-005970. See Plaintiff’s Complaint attached hereto as Exhibit A.

       2.      In her complaint (the “Complaint”), Plaintiff alleges Defendant violated the Fair

Debt Collection Practices Act (“FDCPA”)—a federal statute. See Ex. A. Plaintiff also alleges

Defendant violated the Wisconsin Consumer Act (“WCA”). Id. Plaintiff bases her WCA claim

on the same set of facts that she bases her FDCPA claim. Id.

         II.     FEDERAL QUESTION AND SUPPLEMENTAL JURISDICTION




                                                                                1037218\307183629.v1
            Case 2:20-cv-01869-BHL Filed 12/17/20 Page 1 of 5 Document 1
       3.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. §1331,

which provides that “district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.”

       4.      As mentioned, Plaintiff alleges Defendant violated the FDCPA. The FDCPA is a

federal statute. This action thus arises under federal laws and is subject to this Court’s original

jurisdiction. Defendant is entitled to remove Plaintiff’s action to this Court pursuant to 28

U.S.C. §1441(a), which provides that “any civil action brought in a State court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant

or the defendants, to the district court of the United States for the district and division embracing

the place where such action is pending.”

       5.      Moreover, 28 U.S.C. §1367(a) provides that “district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy.”

       6.      Here, Plaintiff’s Wisconsin state law claim under the WCA (Count III) is “so

related” to Plaintiff’s FDCPA claim against Defendant (Counts I) that “they [all] form part of the

same case or controversy.” In particular, Plaintiff’s federal FDCPA claim and Wisconsin state

law claim all relate to Defendant’s alleged wrongdoing surrounding the collection of the same

debt and Plaintiff’s alleged receipt of a collection letter regarding such debt. See Ex. A. A plain

reading of the Complaint confirms this. Id. As a result, this Court has supplement jurisdiction

over Plaintiff’s Wisconsin state law claim pursuant to 28 U.S.C. §1367(a).

     III.    ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN
                                  SATISFIED




                                                  2
                                                                                    1037218\307183629.v1
            Case 2:20-cv-01869-BHL Filed 12/17/20 Page 2 of 5 Document 1
        7.      Under 28 U.S.C. §1446(b), “[t]he notice of removal of a civil action or

proceeding shall be filed within thirty days after the receipt by the defendant . . . of a copy of the

initial pleading . . . or within thirty days after the service of summons upon the defendant.”

        8.      Here, Plaintiff has not yet formally served Defendant with a summons and the

Complaint. Instead, Plaintiff’s counsel notified attorney Louis J. Manetti, Jr. of Hinshaw &

Culbertson LLP of this action via email on November 19, 2020 and provided Mr. Manetti a copy

of the Complaint.     See November 19, 2020 Email attached hereto as Exhibit B.                Shortly

thereafter, Justin M. Penn of Hinshaw & Culbertson LLP notified Defendant of this lawsuit and

provided it a copy of the Complaint. Accordingly, Defendant did not receive a copy of the

Complaint until on or after November 19, 2020. Defendant files this notice of removal within

thirty (30) days of that date—making it timely filed under 28 U.S.C. § 1446(b).

        9.      Plaintiff has not yet served Defendant Bureaus Investment Group Portfolio No.

15, LLC (“BIG 15”) with a summons and the Complaint, but to the extent necessary, BIG 15 (the

only other defendant) confirmed it consents to the removal of this action to this District.

        10.     Removal of this action to this Court is proper because the Circuit Court of

Milwaukee County, Wisconsin (i.e., where Plaintiff commenced this action) is located within

this Court’s jurisdiction.

        11.     In accordance with 28 U.S.C. § 1446(d), Defendant will promptly file a notice of

its removal of this action with the clerk of the Circuit Court of Milwaukee County, Wisconsin.

Defendant will also promptly serve Plaintiff and any party who has appeared in this action with

this notice of removal as well as the notice to be filed in the Circuit Court of Milwaukee County,

Wisconsin.




                                                  3
                                                                                     1037218\307183629.v1
             Case 2:20-cv-01869-BHL Filed 12/17/20 Page 3 of 5 Document 1
                                   IV.     CONCLUSION

       12.    For the foregoing reasons, removal of this action from the Circuit Court of

Milwaukee County, Wisconsin to this District is proper.




                                                   Respectfully submitted,

                                                   HINSHAW & CULBERTSON LLP


                                                   /s/ Justin M. Penn
                                                   Justin M. Penn
Justin M. Penn
HINSHAW & CULBERTSON LLP
151 North Franklin Street, Suite 2500
Chicago, IL 60606
Telephone: 312-704-3000
Facsimile: 312-704-3001
jpenn@hinshawlaw.com




                                               4
                                                                             1037218\307183629.v1
          Case 2:20-cv-01869-BHL Filed 12/17/20 Page 4 of 5 Document 1
                               CERTIFICATE OF SERVICE

       I, Justin M. Penn, an attorney, certify that on December 17, 2020, caused to be served a
copy of the foregoing by: depositing same in the U.S. Mail box at 151 North Franklin Street,
Chicago, Illinois 60606, prior to 5:00 p.m., postage prepaid; messenger delivery; UPS; facsimile
transmitted from (312) 704-3001; email; or electronically via the Case Management/Electronic
Case Filing system (“ECF”), as indicated below.

       ECF
       Facsimile
       UPS
       U.S. Mail
       E-Mail
       Messenger Delivery


To: Attorneys for Plaintiff
    John D. Blythin
    Mark A. Eldridge
    Jesse Frutcher
    Ben J. Slatky
    Ademi LLP
    3620 E. Layton Avenue
    Cudahy, WI 53110
    Jblythin@ademilaw.com
    Meldridge@ademilaw.com
    Jfrutcher@ademilaw.com
    bslatky@ademilaw.com




                                                /s/ Justin M. Penn
                                                Justin M. Penn




                                               5
                                                                                1037218\307183629.v1
          Case 2:20-cv-01869-BHL Filed 12/17/20 Page 5 of 5 Document 1
